United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3854
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Western District of Missouri.
Richard Perales,                         *
                                         *        [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: August 25, 2000
                                Filed: September 7, 2000
                                    ___________

Before BOWMAN, HEANEY, and HANSEN, Circuit Judges.
                          ___________

PER CURIAM.

       The district court1 committed Richard Perales to the Attorney General’s custody,
pursuant to 18 U.S.C. § 4246, finding that he was suffering from a mental disease and
that his release would pose a substantial risk of bodily injury or serious property
damage. Perales appeals, challenging the sufficiency of the evidence.




      1
        The Honorable Russell G. Clark, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable James
C. England, United States Magistrate Judge for the Western District of Missouri.
      We conclude that the district court’s findings are not clearly erroneous, see
United States v. S.A., 129 F.3d 995, 1000 (8th Cir. 1997) (standard of review), cert.
denied, 523 U.S. 1011 (1998), as they are supported by the unanimous opinion of the
government’s medical experts and Perales’s own medical expert, see United States v.
Lewis, 929 F.2d 440, 442 (8th Cir. 1991) (per curiam) (§ 4246 findings of mental
disease and dangerousness upheld where supported by unanimous expert opinion);
United States v. Steil, 916 F.2d 485, 488 (8th Cir. 1990) (emphasizing that “there is no
medical opinion to the contrary in the record before us” in affirming § 4246 findings
of mental illness and dangerousness).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-